EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE
Examiner’s Comment
The terminal disclaimer filed on 07/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,818,968 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Therefore the rejection of claims 1, 15-18 on the ground of nonstatutory double patenting over claims 1, 3-6 of U.S. Patent No. 10,818,968 is withdrawn.
The decision to grant a Patent issued by JPO for Application No 2019526308 (Japanese counterpart of the instant Application) issued on 01/07/2021 noted by Examiner.
The decision to grant a Patent issued by KPO for Application KR 20160154092 (Korean counterpart of the instant Application) issued on 07/16/2018 noted by Examiner.
Applicant request to rejoin withdrawn claims 1-5 is denied. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 1-5 are cancelled by Examiner as drawn to non-elected without traverse inventions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record- Afyon et. al.  “A Shortcut to Garnet-type Fast Li-ion Conductors for All-solid State Batteries", Journal of Materials Chemistry A, 2015, p 18636-18648, KR 1020150005136, US 2016/0380304, Dong et. al. J. Am. Ceram. Soc., 94 [4] 1114-1118 (2011)-fail to teach or suggest the claimed order of steps and the followed limitation” a ratio (M1 :M2) of moles (M1) of a lithium element of the lithium source in step (c) to moles (M2) of a gallium element of the gallium precursor in step (a) ranges from 6.7:0.1 to 5.8:0.4” in combination with remaining  limitations of claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowed Claims
Claims 6, 7, 9-11, 13-19 and 21 are allowed over prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Usyatinsky/Primary Examiner, Art Unit 1727